Citation Nr: 0740466	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-00 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, claimed as depression/schizophrenia/paranoia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1961 to July 
1965, from September 1965 to August 1966, and from October 
1967 to August 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2002 and 
December 2005 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).

The Board notes that the veteran requested a hearing before a 
decision review officer (DRO) in conjunction with these 
current claims.  The hearing was scheduled and subsequently 
held in January 2006.  The veteran testified at the hearing, 
and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that he experiences a 
variety of psychiatric problems, including major depressive 
disorder and post-traumatic stress disorder (PTSD), and that 
these psychiatric problems are related to his active military 
service.  It is noted that the veteran also has diagnoses of 
bipolar disorder, generalized anxiety disorder, and a 
psychotic disorder, not otherwise specified.  Specifically, 
the veteran indicated in a May 2005 statement that two 
incidents "are the basis for all of the psychiatric problems 
I have had." 

First, the veteran contends that he served as an air traffic 
controller in the Navy while stationed on board the U.S.S. 
Forrestal (CVA-59).  The veteran testified that he was on 
duty as an air traffic controller in 1962 when he erroneously 
diverted an airplane to a closed landing strip in Alghero, 
Sardinia.  The airplane subsequently crashed and its three-
member crew was killed.  The veteran provided a partial copy 
of the U.S.S. Forrestal's history which confirms that this 
event occurred on December 28, 1962.  

Service personnel records (SPRs) associated with the claims 
file reveal that the veteran was stationed on board the 
U.S.S. Forrestal in December 1962.  The Board notes that 
there is no evidence of record, other than the veteran's 
testimony, which indicates that the veteran served as an air 
traffic controller while stationed on board the U.S.S. 
Forrestal.  The SPRs associated with the veteran's period of 
Naval service show no evidence that the veteran had the 
necessary training or acquired the necessary skills to serve 
as an air traffic controller, nor is there evidence to show 
that he was detailed to perform such a function.  In fact, 
the veteran testified that he received no formal training as 
an air traffic controller, and his military occupational 
specialty (MOS) is listed as "Aircraft-Engine Mechanic" on 
the DD-214 form.  

In an effort to assist the veteran in substantiating his 
claim for PTSD and based on the information contained in the 
claims file, the Board finds that the RO should contact the 
veteran and request that he provide specific information, to 
the best of his ability, which would allow VA to attempt to 
corroborate his alleged in-service stressor.  The veteran 
should also be informed that absent such specific 
information, VA is not obligated to continue its search to 
corroborate the veteran's alleged stressors in this instance.
  
The veteran also submitted a buddy statement from P.C. dated 
December 2005.  The author indicated that both he and veteran 
were assigned to the OC Division while on board the U.S.S. 
Forrestal.  A photograph provided along with the statement 
confirms this fact.  Additionally, the author indicated that 
he and the veteran were responsible for operating the Pilot 
Landing Aid Television (PLAT) system and maintaining aircraft 
tracking boards during flight operations for all airborne 
aircraft.  The author further stated that he and the veteran 
were also responsible for adding and removing aircraft from 
the tracking boards as the aircraft were launched or landed.  
Part of this task involved monitoring the fuel level of 
airborne aircraft and alerting appropriate individuals when 
fuel supplies were low.

The veteran testified that as an air traffic controller on 
the U.S.S. Forrestal, he was charged with operating the DRT 
Boat Board on the night in question.  Specifically, the 
veteran stated that:

. . . .when the aircraft start squawking 
their signal, you see how you can stack 
them up, and then you bring the ones 
with the worst gas, low fuel ones first.  
And I was trying to get this one in, he 
tried four times to catch the wire, and 
didn't catch the wire.  He had just 
enough fuel to go to Algero [sic] Air 
Force Base . . . and it didn't work.  
They just fell out of the sky and were 
never found.

Service medical records (SMRs) associated with the claims 
file show that the veteran was afforded a clinical evaluation 
and physical examination in October 1961 prior to service.  
The clinical evaluation was essentially normal, and no 
psychiatric abnormalities were noted.  The veteran described 
his health at that time as "good," and he provided a 
medical history in which he specifically denied ever having 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  

In June 1964, the veteran was involved in a car accident and 
sustained injury to his chest wall.  The veteran returned for 
additional care two days later.  The veteran indicated that 
he swerved to miss an oncoming car at the time of the 
accident, but was now unsure if the other car existed.  

The veteran underwent a clinical evaluation and physical 
examination in July 1965 prior to discharge from the Navy.  
The clinical evaluation was essentially normal, and no 
psychiatric abnormalities were noted at that time.
The second incident which purportedly led to the veteran's 
psychiatric problems occurred when the veteran's six-month-
old child died in 1965 while he was in the Army.  The Board 
notes that there is no death certificate pertaining to the 
child in question included in the claims file.  This 
documentation must be obtained and associated with the claims 
file.    

As noted above, the veteran had active military service in 
the Army from September 1965 to August 1966.  A notation on 
the veteran's DD-258A form shows the character of his 
discharge as "under conditions other than honorable."  The 
reason and authority listed for this type of discharge was 
"AR 635-208 SPN 28B."

Pursuant to 38 C.F.R. § 3.12 (2007), if the former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation is not payable unless 
the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  See also 38 U.S.C.A. § 101(2) (West 
2002).  The Board notes that in a deferred rating decision 
dated September 2002, the rating specialist requested that an 
administrative decision be made for the veteran's period of 
service "which was characterized as Other Than Honorable."  
The Board observes that there is no evidence of record to 
show that the administrative decision was ever made.  Thus, 
the Board requests that an administrative decision be made as 
to the veteran's period of service in the Army from September 
1965 to August 1966 and included in the claims file.

In October 1967, the Board notes that the veteran was 
afforded a clinical evaluation and physical examination prior 
to enlistment in the Air Force.  The clinical evaluation was 
normal, and no psychiatric abnormalities were noted at that 
time.   The veteran described his health at that time as 
"good," and provided a medical history in which he 
specifically denied ever having frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble of any sort.  A June 1968 clinical 
evaluation conducted for separation purposes was essentially 
normal as well.

The Board notes that the veteran was afforded an additional 
clinical evaluation and physical examination in April 1969 
prior to discharge from service.  A notation on the clinical 
evaluation stated that the veteran experienced terrifying 
nightmares which caused night sweats and trouble sleeping.  
The examiner also noted that the veteran had depression and 
worry with indigestion.  The veteran described his health at 
that time as "fair," and provided a medical history in 
which he admitted having frequent trouble sleeping, frequent 
or terrifying nightmares, and depression or excessive worry.    

The Board notes that the veteran received extensive 
psychiatric assistance from VA and private providers 
following service.  The Board also notes that the veteran has 
been hospitalized on more than one occasion because of his 
psychiatric problems.  

In January 2002, for example, the veteran was hospitalized at 
a private facility after reporting feelings of depression.  
The veteran indicated at that time that he was overwhelmed 
and not eating.  The veteran stated that he was "under a lot 
of pressure" due to his family situation.  The examiner 
noted that the veteran had five children, two of whom were in 
serious trouble.  One of the children was a "sexual 
predator," and the other abandoned property he owned, 
leaving the veteran to pay two mortgages.

Similarly, in November 2004, the veteran sought VA outpatient 
care for the purpose of obtaining medication.  At that time, 
the veteran reported a history of being physically and 
sexually abused as a child and engaging in alcohol abuse.  He 
also related his claimed in-service experience as an air 
traffic controller and the December 1962 incident described 
above to the examiner. 

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In light of the facts discussed 
above, the Board finds that a VA examination is necessary. 

In a February 2005 VA treatment note, the veteran indicated 
that he received Social Security Disability benefits.  These 
records are not included in the claims file and must be 
obtained. 

Additionally, the Board notes the veteran receives medical 
care through the VA Medical Centers in Castle Point, New York 
and Gainesville, Florida.  The veteran also testified in 
January 2006 that he received care at the VA clinics in Ocala 
and Lecanto, Florida.  VA is required to make reasonable 
efforts to help a veteran obtain records relevant to his 
claim, whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Therefore, the RO 
should request all VA medical records from VAMC Castle Point 
and Gainesville pertaining to the veteran that are dated from 
November 28, 2005 to the present.  The RO should also request 
any VA medical records from the clinics in Ocala and Lecanto, 
Florida.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
inform him that he should provide evidence 
to corroborate his alleged participation 
as an air traffic controller in the 
December 1962 aircraft accident described 
above.  In particular, the veteran must 
provide evidence to corroborate that he 
served as an air traffic controller during 
the incident.  

2.  The veteran should be contacted and 
asked to provide a copy of the death 
certificate for his deceased child.

3.  The RO must make an administrative 
decision regarding the veteran's period of 
active service in the Army from September 
1965 to August 1966.  It is noted on the 
DD-258A form that the veteran was 
discharged from service "under conditions 
other than honorable."

4.  The RO should attempt to obtain 
medical treatment records dating from 
November 28, 2005, from the Gainesville, 
FL, VAMC and the Castle Point, NY, VAMC.  
All efforts to obtain these records should 
be fully documented, and the VA medical 
facilities should provide a response if 
all of the records have already been 
provided.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand provided 
that the veteran completes the required 
authorization forms.

5.  The RO should contact the appropriate 
Federal agency and attempt to obtain a 
copy of the veteran's Social Security 
Disability records.  All efforts to obtain 
these records should be fully documented, 
and the Federal agency should provide a 
response if all of the records have 
already been provided.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  

6.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to have a VA psychiatric 
examination to ascertain the nature of all 
psychiatric disabilities and proper 
diagnoses thereof, as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
Any psychological testing should also be 
conducted at that time if deemed necessary 
by the examiner, and the results of any 
testing done should be included with the 
findings from the VA examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
has been reviewed.  
  
If the examiner concludes that the veteran 
meets the criteria for any psychiatric 
diagnosis, the psychiatrist is asked to 
express an opinion as to whether the 
psychiatric disorder diagnosis is at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service.   

If the psychiatrist concludes that the 
veteran meets the criteria for a PTSD 
diagnosis, the psychiatrist is asked to 
express an opinion as to whether the PTSD 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's military service, and 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).

7.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

	
_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



